Exhibit 10.5 NEW ENERGY TECHNOLOGIES INC. 3905 National Drive, Suite 110 Burtonsville, MD 20866 Telephone: (800) 213-0689  Facsimile (240) 390-0603 February 1, 2010 By Hand James B. Wilkinson 6 Forbes Way West Peabody, Massachusetts 01960 Re: Your Employment With New Energy Technologies, Inc. Dear Mr. Wilkinson: This letter sets forth the terms and conditions of your continued employment by New Energy Technologies, Inc. (the "Company"). For the purposes of this Agreement, capitalized terms used but not otherwise defined in this Agreement shall have the meanings ascribed thereto in Paragraph 21 hereof 1. Position and Duties. (a) Executive Positions. You shall be employed by the Company as its Vice President Corporate Development and Chief Operating Officer and/or such other positions as the Company's Board of Directors (the "Board") may from time to time designate (collectively, the "Executive Positions"); in performance of your duties, you shall be subject to the direction of, and be reporting directly to, the Company's Board of Directors; anything herein to the contrary notwithstanding, if requested by the Board, you will immediately resign from the Executive Positions. (b) Full Time Efforts. Except during vacations, holidays and other leave time, you agree to devote your full time work efforts, professional attention, knowledge, and experience as may be necessary to carry on your duties pursuant to this agreement and the fulfillm e nt of your responsibilities in accordance wi th the Executive Positions. For purposes of clarit y , except with respect to subsidiaries of the Company, you may not render executive services to, or serve as a director of, any other Person without the prior approval of the Board. However, nothing in this Paragraph 1(a) shall be construe d as preventing you from pursuing any of the following: (i) investing and managing your personal assets and investments, so long as such assets and investments are not in businesses which are in direct competition with the Company or otherwise present a conflict of interest with the Company; and (ii) participating in civic, charitable, religious, industry and professional organizations and functions; and (iii) completion of existing -1- consulting obligations which require minimal attention away from duties and shall be completed within 60 days of execution of this agreement. (c) Board Membership. Subject to shareholder approval if required, you may also be requested to serve as a Director on the Board; if so appointed to the Board and subsequently requested by the Board, you will immediately resign as a member of the Board. (d) Travel . You shall be available to travel as the needs of the Company's Business require. (e) Code of Ethics. During your employment with the Company you agree to adhere to the Company's Code of Ethics and Business Conduct, a copy of which is attached hereto as Appendix A. 2. At-Will Employment. Anything herein to the contrary notwithstanding, your employment with and by the Company is "at-will employment" and may be terminated by you or the Company at any time, with or without cause, and for any reason whatsoever, upon written notice as provided in Paragraph 10 hereof. 3. Compensation . You shall be compensated by the Company for your services hereunder as follows: (a) Salary. Commencing February 1, 2010 (the "Start Date"), you shall be paid a monthly salary of $12,500.00 (and as modified from time to time hereunder, the "Monthly Payment") ($150,000.00 per year), subject to applicable tax withholding, the salary is payable in 24 installments of $6,250 each on the 15th and last day of each calendar month during the term of this Agreement. Your salary shall be subject to periodic review and adjustment in accordance with the Company's salary review policies and practices then in effect for its senior management. 4. Additional Benefits. (a) Vacation. You shall be entitled to three weeks of paid vacation each calendar year. Vacation will accrue on February 1 of each year, except that in 2010, vacation will accrue on the Start Date. No compensation shall be paid for accrued but untaken vacation. (b) Car Allowances. Subject to you remaining employed by the Company, you will receive an annual car allowance of $8,469, less applicable withholdings, if any (the "Car Allowance"). Such car allowance will be paid periodically in accordance with the Company's normal payroll practices as in effect from time to time (but no less frequently than once month). -2- (c) Retirement Benefit. Subject to your continuing employment by the Company and subject to the Company not having in place a pension, retirement savings plan, 401K or other similar benefit, the Company shall contribute an amount equal to $16,500 annually (the "Retirement Fund Contribution") to such account as may be agreed to by the Company and you. Such Retirement Fund Contribution will be paid periodically in accordance with the Company's normal payroll practices as in effect from time to time (but no less fr equently than once per month). (d) Other Expenses. You shall be entitled to reimbursement for reasonable travel and other out-of-pocket expenses necessarily incurred in the performance of your duties hereunder, upon submission and approval of written statements and bills in accordance with the then r egular procedures of the Company (collectively, "Business Expense Reimbursement"). (e)Miscellaneous. In addition to other benefits set forth in this Paragraph 4, you may also participate, subject to Board approval, in all other present and future employee benefit plans of the Company for its senior executive staff, provided that you meet the eligibility requirements for participation in any such plans. The Company shall use commercially reasonable efforts to provide you with directors' and officers' liability insurance under the poli ci es for such insurance arranged by the Company from time to time upon such terms and in such amounts as the Board may reasonably determine in its discretion. The Company shall, to the full extent permitted by, and subject to, applicable law, defend you, indemnify you and hold you harmless as to all suits, actions, and claims made against you arising out of your actions as an officer and/or employee of the Company. 5.
